Two. orders of the Supreme Courts Bronx County* each entered on November 30, 1972, denying motions to vacate, warrárit •of attachment, and. order, of said court eritered on-December 27,.3.9.72, which-denied a motion to renew, unanimously reversed, on-the law arid-.the facts,.and-. ■ the inotiqns granted. ' Appellants shall recover' of respondent $60 costs arid • disbursements of these appeals. -As to the.first four causes of action, pleaded,; the complaint is patently deficient.; In addition, as to these and the.réinaining. causes; of action, plaintiff, when-challenged by the motion to vacate, failed to come forward with' any evidentiary facts to sustain his. conclus'ory allegations. Furthermore^ there is gravé; ddribt as to. whether an- attachment is; needed - to secure .'-plaintiff arid whether the -material. submitted - was- deceptive. • Concur —- Stevens, P. J.,.Nunéz, Kupferm'ári', Steuer and Tilzer, JJ. •